Catron, Ch. J.
delivered the opinion of the court.
Judgment was rendered for forty-four dollars and fifty cents before a magistrate, against M’Gee, who appealed to the circuit court, where the judgment was affirmed against the principal and security, Bearson, and an appeal in error is prosecuted to this court.
The condition of the appeal bond on which judgment is given against Bearson is, “to be void on condition that the said William H. M’Gee doth prosecute an [appeal by him prayed and obtained to the next circuit court to be held in Jamestown, from a judgment this day obtained by said Early Albertson against said William H. M’Gee before me, one of the acting justices of the peace in and for said county for the sum of forty-four dollars and seventy-five cents, debt, and fifty cents cost, witness &c. signed by William H. M’Gee, James H. Bearson, without seals to the names.”
This contract, was it sealed, binds the security, Bear-son, to no duty but that M’Gee shall prosecute his appeal, *107which he did, but to no effect; nor did Bearson undertake he should prosecute it with effect?
The judgment must be reversed, and rendered against M'Gee Only.
Judgment reversed.